 


109 HCON 166 IH: Expressing the sense of the Congress that the Federal Government should not infringe on State or private programs that fund embryonic stem cell research.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the Federal Government should not infringe on State or private programs that fund embryonic stem cell research. 
 
Whereas embryonic stem cell research offers hope to millions of people afflicted with a number of diseases such as Alzheimer’s disease, Parkinson’s disease, childhood leukemia, heart disease, Lou Gehrig's disease, diabetes, several cancers, spinal cord injuries, and other diseases, disorders, and injuries; 
Whereas the general consensus in the scientific community is that there should be research in both areas of stem cells, embryonic and adult; 
Whereas the scientific community believes that embryonic stem cells offer many advancements because of their ability to develop into virtually every type of cell in the human body, that embryonic stems cells represent the best tool for understanding the mechanism of disease, and that adult stem cells do not have the breadth of ability to become virtually every cell; 
Whereas on August 9, 2001, President Bush announced that embryonic stem cell research would be limited, and he limited Federal funds and limited eligible lines for research; 
Whereas the National Institutes of Health reports that of the 78 lines eligible for research using Federal funding, less than one-third are available for distribution; 
Whereas since the President’s announcement, at least 128 additional lines have been created, 75 of which were created outside the United States; 
Whereas the United States has been at the forefront of cutting edge research and biotechnology; 
Whereas young scientists have opted to go into different fields due to funding restrictions, the politicization of the issue, and the possible criminalization of the research, leaving millions of Americans without the hope of finding cures; 
Whereas reproductive cloning is fundamentally different than cellular cloning, which uses somatic cell nuclear transfer technology to create stem cells using DNA of the patient so the new cells are not rejected by the patient; 
Whereas a bill, the Human Cloning Prohibition Act, has passed the House of Representatives twice and could have the effect of making somatic cell nuclear transfer technology illegal; 
Whereas a Federal prohibition on embryonic stem cell research and cures could impede upon the rights of States to operate and fund embryonic stem cell research;  
Whereas on November 2, 2004, the people of California affirmatively voted on Proposition 71, the California Stem Cell Research and Cures Initiative, which created a State-operated, $3 billion program to fund stem cell research known as the California Institute for Regenerative Medicine; and 
Whereas some established research foundations and institutions in the United States have decided to develop additional human embryonic stem cell lines using private funding: Now, therefore, be it 
 
That it is the sense of the Congress that the Federal Government should not infringe on State or private programs that fund embryonic stem cell research. 
 
